DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman et al. (US 2014/0047906), hereinafter Herman, in view of the evidentiary disclosure of Buszewski et al. (“Hydrophilic interaction liquid chromatography (HILIC)—a powerful separation technique,” 31 August 2011), hereinafter Buszewski. 
	In regards to claim 1, Herman discloses a method of quantitative metabolic profiling of a biological sample containing multiple metabolites representing a plurality of different metabolite classes (providing a first analyte and a second analyte selected from the group consisting of vitamin D, steroid hormones, protein hormones…) ([0014]), comprising the steps of: 
pre-treating the biological sample with a metabolite extraction solvent to provide a pre-treated sample (Samples may be processed to obtain preparations suitable for the desired type of chromatography and/or analysis by mass spectrometry… Examples include filtration, extraction… a volume of liquid sample is added to a sufficient volume of methanol…) ([0094]); 
separating a first aliquot of the pre-treated sample by reverse phase liquid chromatography (RPLC) (“Liquid chromatography” includes, without limitation, reverse phase liquid chromatography (RPLC)…) ([0062]) to provide a first eluent containing resolved hydrophobic metabolites (the third analyte being very hydrophobic) ([0015]); separating a second aliquot of the pre-treated sample by hydrophilic interaction liquid chromatography (HILIC) (“Liquid chromatography” includes, without limitation… high performance liquid chromatography (HPLC)…) ([0062]) to provide a second eluent containing resolved hydrophilic metabolites (the first analyte being very hydrophilic) ([0015]); 
and assaying the first and second eluents using targeted tandem mass spectroscopy (The method further includes… (3) purifying and analyzing the first, second, and third analytes on the LC-MS system) ([0016]) operated in multiple reaction monitoring mode (ions may be detected… using multiple reaction monitoring (MRM)) ([0100]) to quantitatively profile the metabolites representing the plurality of different metabolite classes (analysis of analytes having a broad range of hydrophobicities) (abstract).
While Herman does not explicitly disclose HILIC as a mode of analyte separation as recited by claim 1, Herman positively discloses HPLC as a suitable method of LC. Buszewski is cited as an evidentiary showing that HILIC is a subclass of HPLC ([HILIC] is an alternative high-performance liquid chromatography (HPLC) mode) (p. 231, col. 2, para. 3) and therefore, Herman reads on the HILIC limitation recited by claim 1.
In regards to claim 2, Herman discloses a method in which each chromatography (LC) is directly hyphenated with the tandem mass spectrometry (MS/MS) into a single LC-MS/MS analysis (“tandem mass spectrometry” or “MS/MS” for example via use of a triple quadrupole mass spectrometer) ([0102]).
In regards to claim 7, Herman discloses a method in which the biological sample is a liquid sample and is collected and stored on a volume controlling sampling device (sample handling device 115 including one or more sample containers or tubes) ([0082]).
In regards to claim 8, Herman discloses a method in which the tandem mass spectroscopy comprises electrospray ionization ([0009]).
In regards to claim 9, Herman discloses a method in which the tandem mass spectroscopy is carried out under both positive and negative electrospray ionization ([0099]).
In regards to claim 10, Herman discloses a method in which the RPLC employs a varying mixture of a first mobile phase (the one aqueous mobile phase) comprising water, methanol and an acetate buffer (ammonium formate and/or ammonium acetate) ([0120]) and a second mobile phase (the one substantially non-aqueous mobile phase buffer solution) comprising methanol, acetonitrile, isopropanol (other organic phases can be used include acetonitrile… isopropanol) ([0122]) and an ammonium acetate buffer (ammonium formate or ammonium acetate) ([0073]).
In regards to claim 12, Herman discloses a method in which the HILIC employs a varying mixture of a first mobile phase (the one aqueous mobile phase) comprising ammonium formate (ammonium formate and/or ammonium acetate) ([0120]) and a second mobile phase (the one substantially non-aqueous mobile phase buffer solution) comprising acetonitrile (other organic phases can be used include acetonitrile…) ([0122]).
In regards to claim 14, Herman discloses a method in which the biological sample comprises one or more stable isotope-labelled internal standard (SIL-IS) (hexadeuterated 25-hydroxyvitamin D3) ([0094], [0133]) corresponding to one or more metabolites (vitamin D and vitamin D metabolites) ([0094]).
In regards to claim 15, Herman discloses a method in which the multiple metabolites represent a plurality of metabolite classes selected from acetyls (6-monoacetylphorphine) ([0032]), benzene and substituted derivatives (fentanyl, benzoylecgonline) ([0034]), androgens and steroids (steroid hormones) ([0014]), Vitamin D and derivatives ([0014], [0094]).
In regards to claim 16, Herman discloses a method which is a method of profiling metabolites in the biological sample (analysis of analytes having a broad range of hydrophobicities by LC-MS; vitamin D and vitamin D metabolites) (abstract; [0014]; [0094]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herman, as applied to claim 1 above, in view of Herold et al. (US 2004/0260105), hereinafter Herold.
In regards to claim 3, Herman is silent on a method in which the extraction solvent comprises methanol, isopropanol and an acetate buffer.
	Herold discloses the analogous art of extraction methods using various organic solvents (abstract) for analysis by high performance liquid chromatography (HPLC) ([0082]). Herold teaches that suitable extraction solvents include mixtures of methanol, isopropanol, and ammonium acetate to prepare a sample for HPLC and further MS or MS/MS detection ([0082]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Herman to include an extraction solvent comprising methanol, isopropanol, and an acetate buffer for the benefit of preparing a 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herman, as applied to claim 1 above, in view of Dennis et al. (US 2018/0031585), hereinafter Dennis.
In regards to claim 5, Herman is silent on a method in which the extraction solvent comprises 0.01 to 0.1% BHT (m/v).
Dennis discloses the analogous art of diagnosis methods to distinguish non-alcoholic fatty liver disease and non-alcoholic steatohepatitis by measuring analytes in a biological sample (abstract) and extraction of analytes for the diagnosis methods ([0041]). Dennis teaches that addition of the antioxidant butylated hydroxytoluene (BHT) prevents lipid analyte autoxidation and routine experimentation can be performed to optimize the result-effective variable of BHT concentration to prevent crystallization of the antioxidant (such as BHT) ([0041]).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Herman to include an extraction solvent comprising BHT for the benefit of preventing analyte autoxidation (Dennis: [0041]) and optimizing the result-effective variable of BHT concentration to be 0.01 to 0.1% for the benefit of preventing crystallization of the BHT (Dennis: [0041]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herman, as applied to claim 1 above, in view of Nordlund et al. (US 2015/0133336), hereinafter Nordlund.
In regards to claim 6, Herman is silent on a method in which the mixture of biological sample and extraction solvent is incubated at a temperature of less than 5°C for a period of time to assist protein precipitation, prior to separation of precipitate protein.
Nordlund discloses the analogous art of analyzing impure samples for a target protein (abstract) and employing extraction, precipitation and chromatography to purify the target protein ([0030]). Nordlund teaches that proteins may be purified by precipitation ([0030]) and the precipitation temperature may be determined by routine experimentation ([0137]; see figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Herman to include incubating the mixture of biological sample and extraction solvent for the benefit of purifying the target protein (Nordlund: [0030]) and optimizing the result-effective variable of precipitation temperature by routine experimentation for the benefit of finding the specific temperature at which the target protein precipitates (Nordlund: [0030]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herman.
In regards to claim 11, Herman discloses a method in which the RPLC employs a varying mixture of a first mobile phase (the one aqueous mobile phase) comprising water, methanol and an acetate buffer (ammonium formate and/or ammonium acetate) ([0120]) and a second mobile phase (the one substantially non-aqueous mobile phase buffer solution) comprising methanol, acetonitrile, isopropanol and an ammonium acetate buffer (other organic phases can be used include acetonitrile… isopropanol) ([0122]).
However, Herman is silent on a method in which the mobile phases are mixed according to a linear gradient of about 0% to 100% over a period of about 8-12 minutes and in which the HILIC employs a varying mixture of a first mobile phase comprising ammonium formate and a second mobile phase comprising acetonitrile in which the mobile phases are mixed according to a linear gradient of about 88% to 50% mobile phase B over a period of about 8-12 minutes.
Herman teaches that changes in the mobile phases are needed to achieve the desired chromatographic separation and parameters such as mobile phase gradient and time (e.g., flow rate) are result-effective variables that may be optimized to each different analyte type or class of analyte ([0054]). 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Herman to include mobile phases mixed according to a linear gradient of about 0% to 100% over a period of about 8-12 minutes and in which the HILIC employs a varying mixture of a first mobile phase comprising ammonium formate and a second mobile phase comprising acetonitrile in which the mobile phases are mixed according to a linear gradient of about 88% to 50% mobile phase B over a period of about 8-12 minutes by optimizing the result-effective variables of mobile phase gradient and time (flow rate) for the benefit of achieving an optimized chromatographic setup for each different analyte type or class of analyte (Herman: [0054]).

Claims 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Herman, as applied to claim 1 above, in view of Rudge (US 2017/0071520), hereinafter Rudge.
In regards to claim 68, Herman discloses a method wherein the biological sample is a liquid (“sample” refers to any fluid or liquid sample… blood, plasma, serum, sputum, bile, saliva…) ([0059]).
However, Herman is silent on a method in which the biological sample is collected and stored on volumetric absorptive microsampling (VAM) device.
Rudge discloses the analogous art of a blood sampling device (volumetric absorbent microsampling device) (abstract). Rudge teaches that providing a quantitative sampling tool comprising an absorbent probe enables drying of samples to be later shipped and analyzed and provides a means of easy manipulation of the absorbent probe for sample collection especially due to the wicking action of the absorbent probe ([0010]). Rudge further teaches that the VAM device absorbs a predetermined volume of blood and no more ([0013]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Herman to include a volumetric absorptive microsampling (VAM) device for the benefit of providing a means of easy sample manipulation and absorption into the absorbent probe (Rudge: [0010]) while collecting a very specific sample volume, no more, no less (Rudge: [0013]).  
In regards to claim 69, Herman discloses a method wherein the biological sample is a liquid (“sample” refers to any fluid or liquid sample… blood, plasma, serum, sputum, bile, saliva…) ([0059]).
However, Herman is silent on a method in which the biological sample is collected and stored on volumetric absorptive microsampling (VAM) device and in which the liquid biological sample is extracted from the volumetric absorptive microsampling (VAM) device directly into the metabolite extraction solvent.
Rudge discloses the analogous art of a blood sampling device (volumetric absorbent microsampling device) (abstract). Rudge teaches that providing a quantitative sampling tool comprising an absorbent probe enables drying of samples to be later shipped and analyzed and provides a means of easy manipulation of the absorbent probe for sample collection especially due to the wicking action of the absorbent probe ([0010]). Rudge further teaches that the VAM device absorbs a predetermined volume of blood and no more ([0013]). Additionally, Rudge teaches that the blood sampling device absorbent probe may be placed in a volume of liquid solvent by hand or robot to extract the analytes of interest and the analytes may then be analyzed by HPLC or GC analysis ([0015]) in addition to mass spectrometry ([0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Herman to include a volumetric absorptive microsampling (VAM) device for the benefit of providing a means of easy sample manipulation and absorption into the absorbent probe (Rudge: [0010]) while collecting a very specific sample volume, no more, no less (Rudge: [0013]) and extracting from the volumetric absorptive microsampling (VAM) device directly into the metabolite extraction solvent for the benefit of extracting the analytes of interest and enabling analysis by HPLC or GC analysis ([0013]) and mass spectrometry ([0076]).

Allowable Subject Matter
Claims 4 and 66-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Herman is silent on the method of claim 4 in which the extraction solvent comprises methanol, isopropanol and an acetate buffer in a ratio of about 10:9:1 (v/v/v).
Kenny I et al. (US 2016/0223517) and Kenny II et al. (“Robust Early Pregnancy Prediction of Later Preeclampsia Using Metabolomic Biomarkers,” 05 August 2010) both disclose a method for the early prediction of risk of hypertensive disorders in pregnant women such as eclampsia, mild pre-eclampsia, and chronic hypertension (see both abstracts). Both Kenny references disclose a table 1 comprising all the analytes recited by claims 66-67 excluding the following: 
Dilinoleoyl-glycerol: 1,3-Dilinoleoyl-glycerol, 1,2-Dilinoleoyl-glycerol (isomer mixture) (DLG) (as recited by claim 66); nor
L-leucine (L-LEU); Citrulline (CR); Dilinoleoyl-glycerol: 1,3-Dilinoleoyl-glycerol: 1,2-Dilinoleoyl-glycerol (isomer mixture) (DLG); L-isoleucine (L-ISO); L-methionine (L-MET); NG-Monomethyl-L-arginine (NGM); Asymmetric dimethylarginine (ADMA); 1-heptadecanoyl-2-hydroxy-sn-glycero-3-phosphocholine (1-HD) (as recited by claim 67).




Response to Arguments
Objections to the Specification
Applicant’s arguments, see Remarks p. 8, filed 07 October 2022, with respect to the specification have been fully considered and are persuasive. The objection of 08 April 2022 has been withdrawn. 

Objections to the Claims
Applicant’s arguments, see Remarks p. 8, filed 07 October 2022, with respect to claims 3,  have been fully considered and are persuasive. The objections of 08 April 2022 have been withdrawn. 

Rejection under 35 U.S.C. §102
Applicant's arguments, see Remarks p. 9-10, filed 07 October 2022, with respect to claims 1-2, 7-10, 12, and 14-16 have been fully considered but they are not persuasive.
Applicant argues that the claimed method employs a single step protein precipitation which allows the extraction of metabolites which associate with (pregnancy) disease risk with highly divergent physicochemical characteristics and the analysis of the single extract with 2 distinct and separate LC-MS methods and that the disclosure of Herman is silent on a single sample preparation step of claim 1 followed by subaliquots undergoing different chromatography techniques (Remarks, p. 9). 
	Applicant’s argument regarding separate and distinct chromatography columns is moot because claim 1 does not recite specifically that the columns are separate nor operated in any particular order. Claim 1 simply recites separating a first aliquot by reverse phase liquid chromatography (RPLC) and separating a second aliquot by hydrophilic interaction liquid chromatography (HILIC) without specifying that the columns are distinct and separate. Additionally, the claims are silent on extraction of metabolites which associate with pregnancy disease risk with highly physicochemical characteristics. The claimed method is broader in scope reciting, “A method of quantitative metabolic profiling of a biological sample containing multiple metabolites representing a plurality of different metabolite classes.”  
	Applicant further argues that Herman cannot anticipate the claimed method because Herman fails to disclose a method in which separate aliquots of a single sample are subjected to different chromatography techniques and Herman discloses a single chromatography column (Remarks, p. 9-10). 
Herman positively discloses that a sample may be subjected to different chromatography techniques (RPLC, HPLC) ([0062]), but whether Herman teaches separate and distinct chromatography columns is moot because claim 1 is silent on separate chromatography columns. Further, Herman discloses steps (1) providing a first analyte and a second analyte and (2) purifying said first and second analytes which read on separate aliquots ([0014]). 
Applicant further argues that Herman’s generic disclosure of HPLC is not sufficient to anticipate claims reciting HILIC citing MPEP §2131.02(III), “a generic disclosure only anticipates a species when the species can be ‘at once envisaged’ from the generic disclosure” (Remarks, p. 10). 
The disclosure of Buszewski (p. 231, col. 2, para. 3) was cited as evidence showing that the status of the art (the evidentiary disclosure of Buszewski was published in 2012 and the disclosure of Herman was published in 2014, both before the effective filing date of the claimed invention) recognizes the generic term HPLC as inclusive of HILIC and therefore one with ordinary skill in the art would “at once envisage” HILIC as being one possibility within the genus of HPLC.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Qingqing Song et al., "New instrumentation for large-scale quantitative analysis of components spanning a wide polarity range by column-switching hdyrophilic interaction chromatography-turbulent flow chromatography-reversed phase liquid chromatography-tandem mass spectrometry," 2017, hereinafter Song (cited in the IDS filed 07 August 2020).
Song discloses a method of quantitative metabolic profiling of a biological sample containing multiple metabolites representing a plurality of different metabolite classes (abstract), comprising the steps of: 
pre-treating the biological sample with a metabolite extraction solvent to provide a pre-treated sample (2.3 Sample Preparation) (p. 31840, col. 1, para. 2); 
separating a first aliquot of the pre-treated sample by reverse phase liquid chromatography (RPLC) to provide a first eluent containing resolved hydrophobic metabolites and separating a second aliquot of the pre-treated sample by hydrophilic interaction liquid interaction chromatography (HILIC) to provide a second eluent containing resolved hydrophilic metabolites (2 µL of sample into HILIC column… Each single analytical run was automatically fragmented into loading… and parallel elution…) (p. 31840, col. 2, para. 1; see Table 1); and 
assaying the first and second eluents using targeted tandem mass spectroscopy operated in multiple reaction monitoring mode to quantitatively profile the metabolites representing the plurality of different metabolite classes (p. 31840, col. 2, para. 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/Primary Examiner, Art Unit 1797